                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CAMELBAK PRODUCTS, LLC,

         Plaintiff,                                              Civil Action No.: 1:20-cv-01542

 v.                                                              Judge Ronald A. Guzman

 THE PARTNERSHIPS AND UNINCORPORATED                             Magistrate Judge Sheila M. Finnegan
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiff, CamelBak Products, LLC’s

(“CAMELBAK” or “Plaintiff”), Motion for a Preliminary Injunction, and this Court having heard

the evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in

its entirety against the defendants identified in Schedule A (collectively, the “Defendants”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiff’s trademarks. See


                                                  1
Docket No. 14 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the CAMELBAK trademarks, U.S. Trademark

Registration Nos. 4,135,697 and 4,656,766 (“The CAMELBAK trademarks”).

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of CAMELBAK’s

previously granted Motion for a Temporary Restraining Order establishes that CAMELBAK has

a likelihood of success on the merits; that no remedy at law exists; and that CAMELBAK will

suffer irreparable harm if the injunction is not granted.

       Specifically, CAMELBAK has proved a prima facie case of trademark infringement

because (1) the CAMELBAK trademarks are distinctive marks and are registered with the U.S.

Patent and Trademark Office on the Principal Register, (2) Defendants are not licensed or

authorized to use the CAMELBAK trademarks, and (3) Defendants’ use of the CAMELBAK

trademarks are causing a likelihood of confusion as to the origin or sponsorship of Defendants’

products with CAMELBAK. Furthermore, Defendants’ continued and unauthorized use of the

CAMELBAK trademarks irreparably harms CAMELBAK through diminished goodwill and

brand confidence, damage to CAMELBAK’s reputation, loss of exclusivity, and loss of future

sales. Monetary damages fail to address such damage and, therefore, CAMELBAK has an

inadequate remedy at law. Moreover, the public interest is served by entry of this Preliminary

Injunction to dispel the public confusion created by Defendants’ actions. Accordingly, this Court

orders that:


                                                  2
1.   Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

     and all persons acting for, with, by, through, under or in active concert with them be

     temporarily enjoined and restrained from:

      a. using the CAMELBAK trademarks or any reproductions, counterfeit copies or

          colorable imitations thereof in any manner in connection with the distribution,

          marketing, advertising, offering for sale, or sale of any product that is not a

          genuine CAMELBAK product or not authorized by CAMELBAK to be sold

          in connection with the CAMELBAK trademarks;

     b.   passing off, inducing, or enabling others to sell or pass off any product as a

          genuine CAMELBAK product or any other product produced by

          CAMELBAK, that is not CAMELBAK's or not produced under the

          authorization, control or supervision of CAMELBAK and approved by

          CAMELBAK for sale under the CAMELBAK trademarks;

     c.   committing any acts calculated to cause consumers to believe that Defendants'

          products are those sold under the authorization, control or supervision of

          CAMELBAK, or are sponsored by, approved by, or otherwise connected with

          CAMELBAK;

     d.   further infringing the CAMELBAK trademarks and damaging CAMELBAK's

          goodwill;

     e.   otherwise competing unfairly with CAMELBAK in any manner;

     f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

          distributing, returning, or otherwise disposing of, in any manner, products or

          inventory not manufactured by or for CAMELBAK, nor authorized by


                                               3
          CAMELBAK to be sold or offered for sale, and which bear any of the

          CAMELBAK trademarks or any reproductions, counterfeit copies or colorable

          imitations thereof;

     g.   using, linking to, transferring, selling, exercising control over, or otherwise

          owning the Online Marketplace Accounts, or any other online marketplace

          account that is being used to sell or is the means by which Defendants could

          continue to sell Counterfeit/Infringing CAMELBAK products.

2.   Those in privity with Defendants and with actual notice of this Order, including any online

     marketplaces such as, but not limited to, WISH, Amazon, and Alibaba Group Holding Ltd.

     along with any related Alibaba entities (collectively, "Marketplaces"), social media

     platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google,

     Bing and Yahoo, shall within three (3) business days of receipt of this Order:

          a. disable and cease providing services for any accounts through which

             Defendants engage in the sale of counterfeit and infringing goods using the

             CAMELBAK trademarks, including any accounts associated with the

             Defendants listed in Schedule A;

          b. disable and cease displaying any advertisements used by or associated with

             Defendants in connection with the sale of counterfeit and infringing goods

             using the CAMELBAK trademarks; and

          c. take all steps necessary to prevent links to the Defendant Online

             Marketplace Accounts identified in Schedule A from displaying in search

             results, including, but not limited to, removing links to the Online

             Marketplace Accounts from any search index.


                                              4
3.   Defendants and any third party with actual notice of this Order who is providing services

     for any of the Defendants, or in connection with any of Defendants' Online Marketplace

     Accounts or other websites operated by Defendants, including, without limitation, any

     online marketplace platforms such as Marketplaces, advertisers, Facebook, Internet

     Service Providers ("ISP"), web hosts, back-end service providers, web designers,

     sponsored search engine or ad-word providers, banks, merchant account providers,

     including PayPal, Alibaba, Western Union, third party processors and other payment

     processing service providers, shippers, and online marketplace registrars (collectively, the

     "Third Party Providers") shall, within three (3) business days after receipt of such notice,

     provide to CAMELBAK expedited discovery, including copies of all documents and

     records in such person's or entity's possession or control relating to:

         a. The identities and locations of Defendants, their agents, servants,

            employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including all known contact information;

         b. the nature of Defendants' operations and all associated sales and financial

            information, including,      without   limitation,   identifying   information

            associated with the Online Marketplace Accounts, and Defendants' financial

            accounts, as well as providing a full accounting of Defendants' sales and

            listing history related to their respective Online Marketplace Accounts;

         c. Defendants' websites and/or any Online Marketplace Accounts;

         d. The Defendant Online Marketplace Accounts registered by Defendants; and

         e. Any financial accounts owned or controlled by Defendants, including their

            agents, servants, employees, confederates, attorneys, and any persons acting


                                               5
            in concert or participation with them, including such accounts residing with

            or under the control of any banks, savings and loan associations, payment

            processors or other financial institutions, including, without limitation,

            Amazon, PayPal, WISH, Alipay, Alibaba, Western Union, or other

            merchant account providers, payment providers, third party processors, and

            credit card associations (e.g., MasterCard and VISA).

4.   Defendants and any persons in active concert or participation with them who have actual

     notice of this Order shall be temporarily restrained and enjoined from transferring or

     disposing of any money or other of Defendants' assets until further ordered by this Court.

5.   eBay, Inc. (“eBay”), PayPal, Inc. ("PayPal"), Context Logic, Inc.(“WISH”), and

     Amazon Payments, Inc. (“Amazon”), shall, within three (3) business days of receipt of

     this Order, for any Defendant or any of Defendants' Online Marketplace Accounts or

     websites: Locate all accounts and funds connected to Defendants, Defendants' Online

     Marketplace Accounts or Defendants' websites, including, but not limited to, any eBay,

     PayPal, WISH, and Amazon accounts connected to the information listed in Schedule A

     hereto or the email addresses identified in Exhibit 2 to the Declaration of Daniel Kelly; and

     Restrain and enjoin any such accounts or funds that are non-U.S. foreign based from

     transferring or disposing of any money or other of Defendants' assets until further ordered

     by this Court.

6.   Any banks, savings and loan associations, payment processors, or other financial

     institutions, for any Defendant or any of Defendants' Online Marketplace Accounts or

     websites, shall within two (2) business days of receipt of this Order:




                                              6
            a. Locate all accounts and funds connected to Defendants, or Defendants'

            Online Marketplace Accounts, including, but not limited to, any accounts

            connected to the information listed in Schedule A hereto or the email addresses

            identified in Exhibit 2 to the Declaration of Daniel Kelly; and

         b. Restrain and enjoin such accounts from receiving, transferring or disposing of

            any money or other of Defendants' assets until further ordered by this Court.

7.     CAMELBAK may provide notice of these proceedings to Defendants, including notice of

the preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

electronically publishing a link to the Complaint, this Order and other relevant documents on a

website, or by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the Declaration

of Daniel Kelly and any e-mail addresses provided for Defendants by third parties that includes a

link to said website. The Clerk of Court is directed to issue a single original summons in the name

of “5minutesforhome and all other Defendants identified in Complaint” that shall apply to all

Defendants. The combination of providing notice via electronic publication and e-mail, along with

any notice that Defendants receive from Online Marketplace Accounts and payment processors,

shall constitute notice reasonably calculated under all circumstances to apprise Defendants of the

pendency of the action and afford them the opportunity to present their objections.

8.     Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two days' notice to CAMELBAK or on shorter notice as set by this Court.

9.     The $10,000 bond posted by CAMELBAK shall remain with the Court until a Final

disposition of this case or until this Preliminary Injunction is terminated.


Dated: August 12, 2020                 _____________________________________
                                             U.S. District Court Judge


                                                  7
                SCHEDULE A

No.                   DEFENDANTS
1     5minutesforhome
2     better-seller01
3     senrevis40
4     fapanpa_0
5     pangp0
6     hkkwok
7     18budong02
8     fanlucy
9     laruelahela
10    tiancheng_digital
11    unle_26
12    xiaoyi-1
13    cici10086
14    evalink888
15    francorous
16    global27
17    hklandoo2014123
18    openseasame
19    tmdclub
20    ultraproeu
21    brise32
22    jianjianstore
23    sekam27
24    yula_jewelry
25    greekpig
26    Hi Caliton
27    wioper
28    accommodate
29    Beautiful rainy
30    cocosplay
31    ddc store
32    ddlcoco
33    diandianqwer
34    HK shanhai group limited
35    kimtobooks
36    pakkit
37    sijifuzhuangku
38    Srotean


                      8
39   woyaobangbangde
40   wuxueping159
41   zhangwei1986
42   cindy888
43   liangyong
44   Happy shopping Hongkong
45   loopow
46   bless-or
47   lvchangwei
48   chenmeijie
49   givemefive234
50   liuhanminxiansheng
51   Billyer
52   Singuton
53   Angelia Shop
54   kindlyperson
55   varition
56   chenxilu
57   guodongling
58   guotianliang
59   jixiaowei
60   Jkdsidskdhuhdy
61   JVCAT STORE
62   lele1998920
63   Lioing
64   liulei135
65   Magical Store
66   outdoorsportgears
67   rdghtfhbyttf
68   zhuping1314
69   CSJMshop
70   wangjiali003
71   hawaiikiwi
72   lixueyong
73   Foster Silence
74   heroneo
75   Miss Jackson
76   Gwenna household
77   seesongogo
78   starsstylepay
79   yuanffc


                      9
80    beauty homer
81    jaspermovegoods0820
82    ECOSHINE CO., LTD.
83    wuhanshop
84    Best Picks
85    DORE SHOP
86    godess
87    qixiaoli
88    youlechao
89    1A
90    byrdjie
91    coco car cushion
92    One belt one road
93    ruisilk
94    yanyanmiaomiao
95    Beautiful clothes house
96    nuoke chongwu
97    yinghuacao11
98    ziqidonglai111
99    Cukooing
100   Hello_World
101   Hangzhou Fashionoutdoor Co., Ltd.
102   Quanzhou Dingrui Bags Manufacture Co., Ltd.
103   Quanzhou Dingyi Import And Export Co., Ltd.
104   Quanzhou Gu Yi Supply Chain Co., Ltd.
105   0cn_luoad
106   2011always-for-you
107   26justeasybuy
108   6godwater
109   ab-6993
110   aselling2
111   asm-206
112   atwoodduncan
113   benefguar9
114   brighttech
115   brotherhuang1983
116   carbon-mtb
117   chip_partner
118   chipworld
119   cisal226
120   cometohere_tobuy


                         10
121   cooluk719
122   dailyappliance2010
123   diamondido
124   dingding_le
125   domecool
126   dragon-store2012
127   enyingsales
128   factory.outlet365
129   fashionhome_9
130   fixauto
131   flowersgrass
132   footful_mall
133   freetopbuy
134   gadget.kit
135   globedealfield
136   goal100million-0
137   guojdon_0
138   haodhrena
139   happy_1sale
140   hbviejxl-4
141   highseller2018-4
142   hotsale2013
143   hyuiillo
144   includingprep
145   jianjian2015
146   joennion
147   juolbccsa
148   ledlightpro
149   love-shopping2013
150   lzprosoft_7
151   madline2018
152   maeplqrgmgm86
153   mageepigou
154   miteckcity
155   moonandstar_inthesky
156   mymarket2018
157   neermm57
158   newcomdigi_eu
159   onedalao
160   oneddup
161   onenicemallstore


                        11
162   onfine2009
163   orienthost
164   prosperous-brocade
165   rainbowonline2012
166   ray_9825
167   rena5998
168   robothome
169   runinthedeep
170   shurenn
171   silveres_9
172   skyboxblue
173   super_deal321
174   surpassall
175   uuli-48
176   victorywo
177   vstar1986
178   work4best
179   xincheng8820112010
180   xuda0206_5
181   youlikestoreup
182   youngsquare
183   zhaoqing-60
184   zhenghj12
185   zhouicon
186   3C Base
187   96 Apparel
188   a vblue tiger
189   AJ Fashion trade company
190   batjacket
191   Be With You forever
192   Be your favorite
193   beijingyayakejiyouxiangongsi
194   buttonation
195   Castilla Mo Mar
196   cccbba
197   Complex and Jen
198   coolfeet
199   Danae6
200   Elmar's shop
201   fangchao
202   Fashionpark365


                         12
203   FDH CO., LTD.
204   focal men fashion
205   fooreste
206   Futurelife1
207   gong1985
208   GU JIA 1314
209   GZ KWOK E-COMMENCE LIMITED
210   haihai034534chao
211   handlestore technologyco lcd
212   hansu
213   homeworlds
214   huaihuaxinda
215   Huangchengango
216   inpuni Technology
217   jibaqingle
218   KB.Outdoors
219   laylayxinba
220   LHYtobebox
221   Lilac_bloom
222   liweiango
223   LookingforGOOD
224   luckyecho
225   luckytrading
226   Luna ZZZ
227   luyangyang
228   lxpwuq
229   lyl
230   maggie888
231   Matta
232   morrison8815
233   Normissly
234   nuoya3
235   Orange life style
236   Outdoor Warehouse
237   outstanding318
238   pinkbanana
239   pomini12yang
240   qing1222
241   QThome
242   Raul
243   S2-FASHION


                    13
244   sentimen-t32
245   seven02
246   Shangfangdemao
247   ShenZhen Sky Foreign trade Co., Ltd
248   shenzhenshixinshengshijishangmaoyouxiangongsi
249   shi jia zhuang dian
250   Shierba
251   Sue Business Co., Ltd.
252   SweetBuy8
253   tininess
254   VastFire
255   wangguohong
256   West Monikoog
257   xiaofeizhu
258   xiaoleizhuanmaidian
259   xiaoxiaoying
260   yanguibao
261   Yao11
262   yoson-camping
263   Youlequan
264   yuanlaizinixiaodian111
265   yuguishufang
266   yuwangsheng
267   YY-Store
268   zhaolidedian
269   zhihuigu
270   Zong Yang Ecommerce Ltd
271   Zoro2731
272   kebyy
273   kissmytwins
274   Sumerlly
275   tesyyke




                        14
